 



POSITRON CORPORATION 2012 STOCK PURCHASE AND OPTION PLAN

 

 

1.         Purpose of Plan. This 2012 Stock Purchase and Option Plan (the
"Plan") of Positron Corporation, a Texas corporation (the "Company"), is
designed to provide incentives to such present and future executives, directors,
consultants, advisors and key employees of the Company or its Subsidiaries
("Participants"), as may be selected in the sole discretion of the Committee
(or, in the absence of the Committee, the Board), through the grant of Options
by the Company to Participants. This Plan is intended to advance the best
interests of the Company by providing those persons who have a substantial
responsibility for its management and growth with additional incentives by
allowing them to acquire an ownership interest in the Company and thereby
encouraging them to contribute to the success of the Company and to continue to
provide services to or remain employed by the Company and/or its Subsidiaries
(as the case may be). The availability and offering of Options under the Plan
also increases the Company's ability to attract and retain individuals of
exceptional managerial talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends. This Plan is a
compensatory benefit plan within the meaning of Rule 701 of the Securities Act,
and the issuance of shares of Common Stock pursuant to any Options granted
hereunder and the issuance of any other Common Stock pursuant to this Plan are,
to the extent permitted by federal securities laws, intended to qualify for the
exemption (the "Exemption") from registration under Rule 701 of the Securities
Act. In the event that any provision of the Plan would cause any Option granted
under the Plan to not qualify for the Exemption, the Plan shall be deemed
automatically amended to the extent necessary to cause all Options granted under
the Plan to qualify for the Exemption.

 

 

2.           Definitions. Certain terms used in this Plan have the meanings set
forth below:



 

"Affiliate" of a Person means any other Person, entity or investment fund
controlling, controlled by or under common control with such Person and, in the
case of a Person which is a partnership or limited liability company, any
partner or member, respectively, of such Person.



 

"Board" means the Company's board of directors.



 

"Cause" shall have the meaning ascribed to such term in any written employment
agreement between the Company or any Subsidiary of the Company and such
Participant, or in the absence of any such written agreement, shall mean (a) the
commission of a felony or any other act or omission involving dishonesty,
disloyalty or fraud with respect to the Company or any of its Subsidiaries or
any of their customers, suppliers or any other material business relations, or
any other crime involving moral turpitude, (b) conduct tending to bring the
Company or any of its Subsidiaries into public disgrace or disrepute, (c)
repeated failure or inability to perform duties and/or obligations as reasonably
directed by the Board, senior executive officers or their respective designees,
(d) gross negligence or willful misconduct with respect to the Company or any of
its Subsidiaries, (e) any other material breach of any written agreement between
the Company and such Participant evidencing the grant of any Option or the
issuance of any Common Stock or any other written agreement between such
Participant and the Company or any Subsidiary or (f) failure to comply in any
material respect (including, without limitation, the Securities Act, the
Securities Exchange Act of 1934, as amended, or any of the rules or regulations
promulgated under any of the foregoing laws).

 

 

"Code" means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, as the same may be amended from time to time
and any successor statute.



 



 

 

 

"Committee" means the committee of the Board which may be designated by the
Board to administer the Plan. In the absence of the appointment of any such
Committee, any action permitted or required to be taken hereunder by the
Committee shall be deemed to refer to the Board. 

 

"Common Stock" means the Company's Common Stock, par value $0.01 per share.



 

"Competitive Activity" means, during the term of any Participant's employment
with the Company or any of its Subsidiaries and during the one-year period
immediately following such Participant's Employment Termination Date, directly
or indirectly owning any interest in, managing, controlling, participating in,
consulting with, rendering services for or in any manner engaging in any
business anywhere in the world competing with the products or services of the
Company or its Subsidiaries, as such products or services exist or are in
process as of such Participant's Termination Date; provided that the passive
ownership of not more than 2% of the outstanding shares of any class of capital
stock of a corporation which is publicly traded will not be deemed to be a
Competitive Activity, so long as such Participant has no active participation in
the business of such corporation.



 

"Employee Shares" means, collectively, the Option Shares and the Purchased
Shares.



 

"Employment Termination Date" means the first date on which a Participant is no
longer employed, not including any notice period that may be required under
local law (or in the case of a Participant who was not an employee, the first
date on which such Participant is no longer acting as a director of, or
consultant or advisor to, the Company or its Subsidiaries) by the Company or its
Subsidiaries for any reason.



 

"Fair Market Value" of an Employee Share means the fair market value thereof as
determined in good faith by the Committee or, in the absence of the Committee,
by the Board.



 

"Independent Third Party" means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 10% of the Company's Common
Stock on a fully diluted basis, who is not controlling, controlled by or under
common control with any such 10% owner of the Company's Common Stock and who is
not the spouse or descendant (by birth or adoption) of any such 10% owner of the
Company's Common Stock.



 

"Option" means any option enabling the holder thereof to purchase any of the
Company's Common Stock granted by the Committee (or, in the absence of the
Committee, the Board) pursuant to the provisions of this Plan. Options to be
granted under this Plan may be incentive stock options within the meaning of
Section 422 of the Code ("Incentive Stock Options") or in such other form,
consistent with this Plan, as the Committee (or, in the absence of the
Committee, the Board) may determine.



 

"Option Shares" means the shares of the Company's Common Stock acquired (or to
be acquired) pursuant to the exercise of any Option.



 

"Original Cost" of each Employee Share will be equal to the price paid therefor
(in each case, as proportionally adjusted for all stock splits, stock dividends
and other recapitalizations affecting such shares of Common Stock subsequent to
any such purchase).

 

"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint share company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 



 

 

 

"Purchased Shares" means any shares of the Company's Common Stock purchased by a
Participant pursuant to this Plan.

 

"Sale of the Company" means any transaction involving the Company or its
stockholders and an Independent Third Party or affiliated group of Independent
Third Parties pursuant to which such party or parties acquire (a) a majority of
the Company's outstanding shares of capital stock entitled to vote generally in
the election of the Board (whether by merger, consolidation or sale or transfer
of the Company's outstanding shares of capital stock or otherwise) or (b) all or
substantially all of the Company's assets determined on a consolidated basis
(for purposes hereof "all or substantially all" shall have the meaning given
such phrase in the Revised Model Business Corporation Act).

 

"Securities Act" means the U.S. Securities Act of 1933, as amended, and any
successor statute thereto.

 

"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity, a majority of the limited
liability company, partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of the limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing member, general partner or managing director of
such limited liability company, partnership, association or other business
entity.

 

"Termination Event" means the consummation of a Sale of the Company.



 

"Unvested Shares" means any Employee Shares which are designated as Unvested
Shares in any separate written agreement with respect to Employee Shares between
the Company and a Participant.



 

"Vested Shares" means any Employee Shares which are designated as or have become
vested shares in any separate written agreement with respect to Employee Shares
between the Company and a Participant and any Employee Shares which are not
subject to any vesting requirements (e.g., shares of capital stock of the
Company which have been acquired by the applicable Participant whether pursuant
to an Option or otherwise).



 

3.                  Grant of Options. The Committee (or in the absence of the
Committee, the Board) shall have the right and power to grant to any Participant
such Options at any time prior to the termination of this Plan in such quantity,
at such price, on such terms and subject to such conditions that are consistent
with this Plan and established by the Committee (or in the absence of the
Committee, the Board). Options granted under this Plan shall be subject to such
terms and conditions and evidenced by agreements entered into by and between the
Company and the Participant as shall be determined from time to time by the
Committee (or, in the absence of the Committee, the Board), which agreements may
alter or supplement the provisions of the Plan. Any Participant acquiring Common
Stock pursuant to an Option shall be required to pay in full the acquisition
price related thereto.

 



 

 

 



4.                  Sale of Stock. The Committee (or in the absence of the
Committee, the Board) shall have the power and authority to sell to any
Participant, Common Stock (or any other class of capital stock of the Company
then authorized) at any time prior to the termination of this Plan in such
quantity, at such price, on such terms and subject to such conditions that are
consistent with this Plan and established by the Committee (or in the absence of
the Committee, the Board). Capital stock sold under this Plan shall be subject
to such terms and evidenced by agreements as shall be determined from time to
time by the Committee (or in the absence of the Committee, the Board). Any
Participant acquiring capital stock pursuant to this Plan shall be required to
pay in full the purchase price relating thereto.

 

5.                  Administration of the Plan; Intent of the Plan. The
Committee (or, in the absence of the Committee, the Board) shall have the power
and authority to prescribe, amend and rescind rules and procedures governing the
administration of this Plan, including, but not limited to, the full power and
authority (a) to interpret the terms of this Plan, the terms of any Options
granted under this Plan and the rules and procedures established by the
Committee (or, in the absence of the Committee, the Board) governing any such
Options, (b) to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations as it deems necessary or advisable to
accommodate foreign government laws, regulatory requirements or practices
including, but not limited to, sub-plans established for the purpose of
qualifying for preferred tax treatment or securities law compliance under
foreign laws, (c) to determine the rights of any person under this Plan or the
meaning of requirements imposed by the terms of this Plan or any rule or
procedure established by the Committee (or, in the absence of the Committee, the
Board), (d) to correct any defect or omission or reconcile any inconsistency in
the Plan or in any Option granted hereunder or with respect to any Common Stock
sold hereunder, (e) to determine whether any Options are subject to and/or
comply with the requirements of Code Section 409A or the regulations thereunder
and (f) to make all other determinations and take all other actions necessary or
advisable for the implementation and administration of the Plan. Each action of
the Committee or the Board that is taken in good faith shall be binding on all
persons.

 

          It is the Company's intent that the Options not be treated as a
nonqualified deferred compensation plan that fails to meet the requirements of
Section 409A(a)(2), (3) or (4) of the Code and that any ambiguities in
construction be interpreted in order to effectuate such intent. Options under
the Plan shall contain such terms as the Committee (or, in the absence of the
Committee, the Board) determines are appropriate to comply with the requirements
of Section 409A of the Code. However, neither the Company nor any of its
Affiliates makes any representations with respect to the application of Code
Section 409A to the Options and, by the acceptance of the Options, the
Participant agrees to accept the potential application of Code Section 409A to
the Options and the tax consequences of the issuance, vesting, ownership,
modification, adjustment, exercise and disposition of the Options. In the event
that, after the issuance of an Option under the Plan, Section 409A of the Code
or the regulations thereunder are amended, or the Internal Revenue Service or
Treasury Department issues additional guidance interpreting Section 409A of the
Code, the Committee (or, in the absence of the Committee, the Board) may modify
the terms of any such previously issued Option to the extent the Committee (or,
in the absence of the Committee, the Board) determines that such modification is
necessary to comply with the requirements of Section 409A of the Code.

 

6.                  Limitation on the Aggregate Number of Shares of Common
Stock. The number of shares of Common Stock issued under this Plan (including
the number of shares of Common Stock with respect to which Options may be
granted under this Plan (and which may be issued upon the exercise or payment
thereof)) shall not exceed, in the aggregate 200,000,000 shares of Common Stock;
provided that the type and the aggregate number of shares which may be subject
to Options shall be subject to adjustment in accordance with the provisions of
Section 10 below; provided further that the number of shares of Common Stock
with respect to which Incentive Stock Options may be granted under this Plan
(and which may be issued upon the exercise or payment thereof) shall not exceed,
in the aggregate, 200,000,000 shares of Common Stock. If any Options expire
unexercised or unpaid or are canceled, terminated or forfeited in any manner
without the issuance of shares of Common Stock or payment thereunder, the shares
with respect to which such Options were granted shall again be available under
this Plan. Similarly, if any shares of Common Stock issued hereunder upon
exercise of Options are repurchased hereunder, such shares shall again be
available under this Plan for reissuance as Options. Shares of Common Stock to
be issued upon exercise of the Options may be either authorized and unissued
shares, treasury shares, or a combination thereof, as the Committee (or, in the
absence of the Committee, the Board) shall determine.

 



 

 

 



7.                  Incentive Stock Options. Any of the Options to be granted
hereunder may constitute Incentive Stock Options within the meaning of Section
422 of the Code to the extent expressly designated as such by the Committee or
the Board. Only those Participants who are employees of the Company or its
Subsidiaries shall be eligible to receive incentive stock options within the
meaning of Section 422 of the Code. All Incentive Stock Options (i) shall have
an exercise price per share of Common Stock of not less than 100% of the Fair
Market Value of such share on the date of grant, (ii) shall not be exercisable
more than ten years after the date of grant, (iii) shall not be transferable
other than by will or under the laws of descent and distribution and, during the
lifetime of the Participant to whom such Incentive Stock Options were granted,
may be exercised only by such Participant (or his guardian or legal
representative) and (iv) shall be exercisable only during the Participant's
employment by the Company or a Subsidiary; provided, however, that the Committee
may, in its discretion, provide at the time that an Incentive Stock Option is
granted that such Incentive Stock Option may be exercised for a period ending no
later than either (x) the termination of this Plan in the event of the
Participant's death while an employee of the Company or a Subsidiary or (y) the
date which is three months after the Employment Termination Date for any other
reason. The Committee's discretion to extend the period during which an
Incentive Stock Option is exercisable shall only apply if and to the extent that
(i) the Participant was entitled to exercise such option on the date of
termination and (ii) such option would not have expired had the Participant
continued to be employed by the Company or a Subsidiary. To the extent that the
aggregate Fair Market Value of shares with respect to which Incentive Stock
Options are exercisable for the first time by any individual during any calendar
year exceeds $100,000, such options shall be treated as options which are not
Incentive Stock Options.

 

8.                  Listing, Registration and Compliance with Laws and
Regulations. Each Option shall be subject to the requirement that if at any time
the Committee (or, in the absence of the Committee, the Board) shall determine,
in its discretion, that the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any federal, state
or foreign securities or other law or regulation, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition to or
in connection with the granting of such Option or the issue or purchase of
shares thereunder, no such Option may be exercised or paid in shares of Common
Stock in whole or in part unless such listing, registration, qualification,
consent or approval (a "Required Listing") shall have been effected or obtained,
and the holder of each such Option will supply the Company with such
certificates, representations and information as the Company shall request which
are reasonably necessary or desirable in order for the Company to obtain such
Required Listing, and shall otherwise cooperate with the Company in obtaining
such Required Listing. In the case of officers and other persons subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, the Committee
(or, in the absence of the Committee, the Board) may at any time impose any
limitations upon the exercise of an Option which, in the Committee's discretion,
are necessary or desirable in order to comply with Section 16(b) and the rules
and regulations thereunder.

 



 

 



 

9.                  Cash Payments Upon Exercise; Cashless Exercise. Subject to
Section 18(d) below, Options may, in the Committee's (or, in the absence of the
Committee, the Board’s) discretion, provide that the holder thereof, as soon as
practicable after the exercise of the Options, will receive, in lieu of any
issuance of shares of Common Stock, a cash payment in such amount as the
Committee (or, in the absence of the Committee, the Board) may determine, but
not less than the excess of the Fair Market Value of a share of Common Stock (on
the date the holder recognizes taxable income) over the Option's exercise price
multiplied by the number of shares as to which the Option is exercised. In
addition, the Committee (or in the absence of the Committee, the Board) may in
its sole discretion, provided that the options be exercised on a cashless basis
upon such terms and conditions as the Committee (or, in the absence of the
Committee, the Board deems reasonable in its sole discretion.

 



10.              Adjustment for Change in Shares of Common Stock. In the event
of a reorganization, recapitalization, stock split, stock dividend, combination
of shares, merger, consolidation or other change in the Common Stock, the
Committee (or, in the absence of the Committee, the Board) shall make
appropriate changes in the number and type of shares authorized by the Plan, the
number and type of shares covered by outstanding Options and the prices
specified therein.

 

11.              Taxes. The Company (and/or any of its Subsidiaries) shall be
entitled, if necessary or desirable, to withhold (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
due from the Company (and/or any of its Subsidiaries) with respect to any amount
payable and/or shares issuable under this Plan, and the Company may defer such
payment or issuance unless indemnified to the Board's satisfaction. In any
event, each Participant shall be required to indemnify the Company and hold it
harmless for any and all withholding and similar tax obligations arising as a
result of the grant or exercise of Options hereunder or the issuance of any
Option Shares upon exercise of the Options.

 

12.              Termination and Amendment. The Committee (or, in the absence of
the Committee, the Board) at any time may suspend or terminate this Plan and
make such additions or amendments as it deems advisable under this Plan (except
that it may not (a) increase the maximum number of shares as to which Options
may be granted under this Plan, except pursuant to Section 10 above, or (b)
extend the term of this Plan); provided that, subject to the other provisions
hereof, the Committee (or, in the absence of the Committee, the Board) may not
change any of the terms of (i) a written agreement (other than those contained
in this Plan that are incorporated therein by reference) with respect to an
Option between the Company and the holder of such Option without the approval of
the holder of such Option in a manner which would have a material adverse effect
on the Participant without the written approval of the holder of such Option
(or, in the case of a change with respect to more than one such agreement that
affects the Participant in a manner substantially similar to other applicable
Participants, without the written approval of a majority of the Option Shares
obtainable upon exercise of all Options held by all such Participants) or (ii) a
written agreement (other than those contained in this Plan that are incorporated
therein by reference) with respect to Common Stock between the Company and the
holder of such Common Stock without the approval of such holder of Common Stock.
No Options shall be granted or Common Stock issued hereunder after January 13,
2032; provided that, if the term of this Plan is otherwise extended, no
Incentive Stock Options shall be granted hereunder after January 13, 2032.

 

13.              Participant Acknowledgments. In connection with the grant of
any Option and/or the issuance of any Common Stock pursuant to this Plan, each
Participant acknowledges and agrees, that as a condition to any such grant or
issuance:

 



 

 

(a)  The Company will have no duty or obligation to disclose to any Participant,
and no Participant will have any right to be advised of, any material
information regarding the Company or its Subsidiaries at any time prior to, upon
or in connection with the repurchase of any Employee Shares upon the termination
of such Participant's employment with the Company or its Subsidiaries or as
otherwise provided under this Plan or any written agreement evidencing the grant
of any Option or the issuance of any shares of Common Stock.

 

(b) Neither the grant of any Option, the issuance of any Common Stock nor any
provision contained in this Plan or in any written agreement evidencing the
grant of any Option or the issuance of any Common Stock shall entitle such
Participant to remain in the employment of the Company or its Subsidiaries or
affect the right of the Company or any Subsidiary to terminate any Participant's
employment at any time for any reason.

 

(c) Such Participant (at such Participant's own expense) will have consulted, or
will have had an opportunity to consult with, independent legal counsel
regarding his or her rights and obligations under this Plan and any written
agreement evidencing any grant of any Option or the issuance of any Common Stock
and he or she fully understands the terms and conditions contained herein and
therein.

 

(d) Prior to the purchase of any Common Stock pursuant to this Plan or any
written agreement evidencing the purchase of any Common Stock, such Participant
will deliver to the Company an executed consent from such Participant's spouse
(if any) in the form attached hereto as Exhibit 1. If, at any time subsequent to
the date such Participant purchases any Common Stock and prior to the occurrence
of a Termination Event, such Participant becomes legally married (whether in the
first instance or to a different spouse), such Participant shall cause his or
her spouse to execute and deliver to the Company a consent in the form attached
hereto as Exhibit 1. Such Participant's failure to deliver such an executed
consent at any time when such Participant would otherwise be required to deliver
such consent shall constitute such Participant's continuing representation and
warranty that such Participant is not legally married as of such date.

 

(e) During the term of any Participant's employment with the Company or any of
its Subsidiaries and during the one year period immediately following such
Participant's Employment Termination Date, Participant shall not directly or
indirectly through another Person (i) engage in any Competitive Activity, (ii)
induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(iii) hire or employ any person who is or was during the six months prior to
such determination an employee of the Company or any Subsidiary, (iv) in any way
interfere with the relationship between any customer, supplier, licensee or
other business relation of the Company or any Subsidiary and the Company or any
Subsidiary (including, without limitation, inducing such person to cease doing
business with the Company or making any negative statements or communications
about the Company or its Subsidiaries) or (v) directly or indirectly acquire or
attempt to acquire any business which the Company or any of its Subsidiaries has
identified as a potential acquisition target (an "Acquisition Target") by the
Company or any of its Subsidiaries, or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any Person other than the Company or any of its
Subsidiaries.

 

(f) That the information, observations and data (including trade secrets)
obtained by Participant while employed by the Company or any of its Subsidiaries
concerning the business or affairs of the Company or any of its Subsidiaries
("Confidential Information") are the property of the Company or such Subsidiary.
Therefore, Participant agrees that Participant shall not disclose to any person
or entity or use for Participant's own purposes any Confidential Information or
any confidential or proprietary information of other persons or entities in the
possession of the Company and its Subsidiaries ("Third Party Information"),
without the prior written consent of the Board, unless and to the extent that
the Confidential Information or Third Party Information becomes generally known
to and available for use by the public other than as a result of Participant's
acts or omissions. Participant shall deliver to the Company at the termination
or expiration of Participant's employment with the Company and its Subsidiaries,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer files, disks and tapes, printouts and software and
other documents and data (and copies thereof) embodying or relating to Third
Party Information, Confidential Information, or the business of the Company or
any if its Subsidiaries which Participant may then possess or have under his or
her control.

 

 

 

 



 

14.Repurchase Option.

 

(a) If a Participant is no longer employed (or in the case of a Participant who
was not an employee, the date on which such Participant is no longer acting as a
director or officer of, or consultant or advisor to, the Company or any of its
Subsidiaries) by the Company or its Subsidiaries for any reason, any Unvested
Shares (whether held by such Participant or one or more transferees of such
Participant, other than the Company) as of such Employment Termination Date
shall expire and any Vested Shares (whether held by such Participant or one or
more transferees of such Participant, other than the Company) as of such
Employment Termination Date shall be subject to repurchase by the Company
(solely at its option) pursuant to the terms and conditions set forth in this
Section 14 (the "Repurchase Option").

 

(b) Repurchase Price. On or after the Employment Termination Date, the Company
may elect to repurchase all or any portion of the Vested Shares at a price per
share equal to (i) in the event of such Participant's termination for Cause or
participation in a Competitive Activity, at the lower of Original Cost or Fair
Market Value (as of the Employment Termination Date) and (ii) otherwise, at Fair
Market Value (as of the Employment Termination Date). The Company may elect to
purchase all or any portion of any Vested Shares.

 

(c) Repurchase Procedures. The Company may elect to exercise the Repurchase
Option to purchase the Employee Shares by delivering written notice (the
"Repurchase Notice") to the holder or holders of the Vested Shares no later than
365 days following the Employment Termination Date. The Repurchase Notice will
set forth the number of Employee Shares to be acquired from such holder(s), the
aggregate consideration to be paid for such Employee Shares and the time and
place for the closing of the transaction. If any Employee Shares are held by any
transferees of a Participant, the Company will purchase the shares elected to be
purchased from all such holder(s) of Employee Shares, pro rata according to the
number of Employee Shares held by each such holder(s) at the time of delivery of
the Repurchase Notice (determined as nearly as practicable to the nearest
share). If Employee Shares of different classes are to be purchased pursuant to
the Repurchase Option and such Employee Shares are held by any transferees of a
Participant, the number of shares of each class of Employee Shares to be
purchased will be allocated among all such holders, pro rata according to the
total number of Employee Shares to be purchased from such Persons.

 

(d) Closing. The closing of the transactions contemplated by this Section 14
will take place on the date designated in the Repurchase Notice, which date will
not be more than 90 days after the delivery of such notice. The Company will pay
for the Employee Shares to be purchased by it by first offsetting amounts
outstanding under any bona fide debts owing by such Participant to the Company
or any of its Subsidiaries, now existing or hereinafter arising (irrespective as
to whether such amounts are owing by the holder of such Employee Shares), and
will pay the remainder of the purchase price by, at its option, delivery of a
check payable to the holder of such Employee Shares in the aggregate amount of
the purchase price for such shares. Any notes issued by the Company pursuant to
this Section 14(d) shall be subject to any restrictive covenants to which the
Company or its Subsidiaries are subject at the time of such purchase.
Notwithstanding anything to the contrary contained herein, all repurchases of
Employee Shares by the Company will be subject to applicable restrictions
contained in the corporation law of the Company's jurisdiction of incorporation
and in the Company's and its Subsidiaries' debt and equity financing agreements.
If any such restrictions prohibit the repurchase of Employee Shares hereunder
which the Company is otherwise entitled to make, the Company may make such
repurchases as soon as it is permitted to do so under such restrictions. The
Company will receive customary representations and warranties from each seller
regarding the sale of the Employee Shares, including, but not limited to,
representations that such seller has good and marketable title to the Employee
Shares to be transferred free and clear of all liens, claims and other
encumbrances.

 



 

 

 

(e) Termination of Repurchase Option. Subject to Section 18(d) below, the
provisions of this Section 14 will terminate upon the consummation of a Sale of
the Company.

  

15.Restrictions on Transfer.

 

(a) Transfer of Employee Shares. No Participant will sell, transfer, assign,
pledge or otherwise transfer any interest in any Employee Shares (whether
directly or indirectly, including, without limitation, by transferring Employee
Shares to a Permitted Transferee, and subsequently disposing of an interest in
such Permitted Transferee), except pursuant to Sections 14, 15(b), or 18 hereof
(or as otherwise expressly set forth in any written agreement with respect to
the purchase and sale of Employee Shares between the Company and such
Participant), in each case pursuant to the terms and limitations set forth
therein.

 

(b) Certain Permitted Transfers. The restrictions contained in this Section 15
will not apply with respect to transfers of Employee Shares (i) pursuant to
applicable laws of descent and distribution or (ii) among a Participant's Family
Group; provided that the restrictions contained in this Section 15 will continue
to be applicable to the Employee Shares after any such transfer and the
transferees of such Employee Shares shall agree in writing to be bound by the
provisions of this Plan and any separate written agreement between the Company
and such Participant with respect to such Employee Shares. "Family Group" means
a Participant's spouse and descendants (whether natural or adopted) and any
trust solely for the benefit of such Participant and/or such Participant's
spouse and/or descendants. Any transferee of Employee Shares pursuant to a
transfer in accordance with the provisions of this Section 15(b) is herein
referred to as a "Permitted Transferee." Upon the transfer of Employee Shares
pursuant to this Section 15(b), the transferring Participant will deliver a
written notice (the "Transfer Notice") to the Company. The Transfer Notice will
disclose in reasonable detail the identity of the Permitted Transferee(s).

 

(c) Termination of Restrictions. Subject to Section 18(d) below, the rights and
restrictions on the transfer of Employee Shares set forth in this Section 15
will continue with respect to each Employee Share until the date which is one
year after the Employment Termination Date of a Participant.

  

16.Additional Restrictions on Transfer.

 

(a) The certificates representing the Employee Shares will bear the following
legend:

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT"), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN
REPURCHASE OPTIONS AND CERTAIN OTHER AGREEMENTS SET FORTH IN THE ISSUER's 2010
STOCK PURCHASE AND OPTION PLAN AND A WRITTEN AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF SUCH SECURITIES, COPIES OF WHICH MAY BE OBTAINED BY THE
HOLDER HEREOF AT THE ISSUER's PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

 

 

 

 



(b) No holder of Employee Shares may sell, transfer or dispose of any Employee
Shares (except pursuant to an effective registration statement under the
Securities Act) without first delivering to the Company an opinion of counsel
reasonably acceptable in form and substance to the Company (which counsel shall
be reasonably acceptable to the Company) that registration under the Securities
Act is not required in connection with such transfer.

 

(c) No holder of Employee Shares will effect any public sale or distribution
(including sales pursuant to Rule 144 of the Securities Act) of any Employee
Shares or of any other equity securities of the Company, or any securities,
options or rights convertible into or exchangeable or exercisable for such
securities, during the seven days prior to and the 180-day period beginning on
the effective date of any underwritten public offering of the Company's
securities, except as part of such underwritten public offering. The
restrictions on transfer set forth in this Section 16(c) shall continue with
respect to each Employee Share and each other security, option or right
described in the preceding sentence until the date on which such security has
been transferred pursuant to an offering registered under the Securities Act or
to the public through a broker, dealer or market maker pursuant to the
provisions of Rule 144 (other than Rule 144(k)) adopted under the Securities
Act.



 

17.      Definition of Employee Shares. For all purposes of this Plan, Employee
Shares will continue to be Employee Shares in the hands of any holder other than
such Participant (except for the Company or purchasers pursuant to an offering
registered under the Securities Act or purchasers pursuant to a Rule 144
transaction, and each such other holder of Employee Shares will succeed to all
rights and obligations attributable to such Participant as a holder of Employee
Shares hereunder and under any separate written agreement between the Company
and such Participant. Employee Shares will also include shares of the Company's
capital stock issued with respect to Employee Shares by way of a share split,
share dividend or other recapitalization.

 

18.Sale of the Company.



 

(a) If the holders of at least a majority of the voting Common Stock (the
"Requisite Holders") (and, in the case of any sale or other fundamental change
which requires the approval of the board of directors of a Texas corporation
pursuant to Texas Business Corporation Act, the Board shall have approved such
sale) approve a sale of all or substantially all of the Company's assets
determined on a consolidated basis or a sale of a majority of the Company's
outstanding capital stock (whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise) to any Independent Third Party or
group of Independent Third Parties (collectively, an "Approved Sale"), each
holder of Employee Shares will vote for, consent to and raise no objections
against such Approved Sale. If the Approved Sale is structured as (i) a merger
or consolidation, each holder of Employee Shares will waive any dissenter's
rights, appraisal rights or similar rights in connection with such merger or
consolidation or (ii) a sale of capital stock, each holder of Employee Shares
will agree to sell all of his or her Employee Shares and rights to acquire
Employee Shares on the terms and conditions approved by the Board and/or the
Requisite Holders. Each holder of Employee Shares will take all necessary or
desirable actions in connection with the consummation of the Approved Sale as
requested by the Company and/or the Requisite Holders.

 

(b) The obligations of the holders of Employee Shares with respect to an
Approved Sale are subject to the satisfaction of the following conditions: (i)
upon the consummation of the Approved Sale, each holder of the Company's capital
stock will receive the same form of consideration and the same portion of the
aggregate consideration that such holders of capital stock would have received
if such aggregate consideration had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the Company's
Certificate of Incorporation as in effect immediately prior to such Approved
Sale, (ii) if any holder of a class of capital stock is given an option as to
the form and amount of consideration to be received, each holder of such class
of capital stock will be given the same option and (iii) each holder of then
currently exercisable rights to acquire shares of a class of capital stock will
be given an opportunity to exercise such rights prior to the consummation of the
Approved Sale and participate in such sale as holders of such class of capital
stock.

 



 

 

 

(c) If the Company or the holders of the Company's securities enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission may be available
with respect to such negotiation or transaction (including a merger,
consolidation or other reorganization), the holders of Employee Shares will, at
the request of the Company, appoint a purchaser representative (as such term is
defined in Rule 501 promulgated by the Securities and Exchange Commission)
reasonably acceptable to the Company. If any holder of Employee Shares appoints
a purchaser representative designated by the Company, the Company will pay the
fees of such purchaser representative, but if any holder of Employee Shares
declines to appoint the purchaser representative designated by the Company, such
holder will appoint another purchaser representative, and such holder will be
responsible for the fees of the purchaser representative so appointed.

 

(d) In the event of a Sale of the Company, all Employee Shares shall be assumed
or a substantially equivalent share of capital stock, option or right
substituted by the successor corporation or an Affiliate thereof. In the event
that the successor corporation refuses to assume or substitute for the Employee
Shares, all such Employee Shares which are Unvested Shares shall fully vest and
become exercisable. If a Participant's Employee Shares become fully vested and
exercisable in lieu of assumption or substitution in the event of a Sale of the
Company, the Committee (or, in the absence of 12 the Committee, the Board) shall
notify the Participant in writing or electronically that the Employee Shares
shall be fully exercisable for a period of fifteen (15) days from the date of
such notice, and rights to acquire Employee Shares shall expire upon the
expiration of such period. For the purposes of this Section 18(d), the Employee
Shares shall be considered assumed if, following the Sale of the Company, the
option or right confers the right to purchase or receive, for each Employee
Share immediately prior to the Sale of the Company, the consideration (whether
stock, cash, or other securities or property) received in connection with the
Sale of the Company by holders of Common Stock for each share of Common Stock
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in connection with the Sale of the Company is not
solely common stock of the successor corporation or its Affiliate, the Committee
(or, in the absence of the Committee, the Board) may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Employees, for each Employee Share, to be solely common stock of
the successor corporation or its Affiliate equal in fair market value to the per
share consideration received by holders of Common Stock in connection with the
Sale of the Company.

  

19.            Transfers in Violation of Plan. Any transfer or attempted
transfer of any Employee Shares in violation of any provision of this Plan shall
be void, and the Company shall not record such transfer on its books or treat
any purported transferee of such Employee Shares as the owner of such shares for
any purpose.

  

20.            Severability. Whenever possible, each provision of this Plan will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Plan will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 



 

 

 

21.           Remedies. Each of the Company and any Participant will be entitled
to enforce its rights under this Plan specifically, to recover damages and costs
(including reasonable attorneys' fees) caused by any breach of any provision of
this Plan and to exercise all other rights existing in its favor. Each
Participant and the Company acknowledges and agrees that money damages may not
be an adequate remedy for any breach of the provisions of this Plan and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Plan.

 

22.           Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company's chief executive office is located, the time period
shall be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.

 

23.            Governing Law. All issues concerning this Plan will be governed
by and construed in accordance with the laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision of rule (whether
of the State of Texas or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Texas. Each
of the Company and each Participant waives the necessity for personal service of
any and all process upon it and consents that all such service of process may be
made by registered or certified mail (return receipt requested), in each case
directed to such party in accordance with the notice requirements set forth in
this Plan, and service so made will be deemed to be completed on the date of
actual receipt. Each of the Company and each Participant consents to service of
process as aforesaid. Nothing in this Plan will prohibit personal service in
lieu of the service by mail contemplated herein.

 

24.            Notices. Any notice required or permitted under this Plan or any
agreement executed and delivered in connection with this Plan shall be in
writing and shall be either delivered by reputable overnight courier, personally
delivered, or mailed by first class mail, return receipt requested, to any
Participant at the address indicated in the Company's records for such Person,
and to the Company at the address below indicated:

 

Notices to the Company:

 

Positron Corporation

9715 Kincaid Boulevard, Suite 1000

Fishers, IN 46038

 

 

With a copy to:

 

Tarter Krinsky & Drogin LLP

1350 Broadway

New York, NY 10018

Attention: Peter Campitiello

Facsimile: (212) 216-8001

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Plan shall be deemed to have been given when so delivered or
mailed.

 

 

26.        Stockholder Approval. This Plan shall have been approved by
stockholders of the Company holding at least a majority of the Common Stock of
the Company within 12 months before or after the date such plan is adopted.

 



 

